DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 516 for a “control panel” as mentioned in paragraph [00043]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 set forth “first and second side rails”.  It is unclear as to whether or not this recitation is the same as or different from the recitation of “two side rails” of claim 1, line 8.  Note that setting forth the same element again amounts to a double inclusion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elrod (U.S. Patent no. 6,533,070 B1).

With respect to claim 1, Elrod discloses a system comprising: a base 190 having: a plurality of sidewalls (in figure 7, for example, side walls of the unnumbered brackets that accommodate side rails 110, 120) to define first and second footing receptacles (in figure 7, for example, the space between the unnumbered brackets in which side rails 110, 120 are accommodated) to receive footings of a ladder 100; a brace 190  disposed between the first and second footing receptacles; a winding device (see figure 7, for example, wherein an unnumbered winch having a winch motor 410A is mounted on base 190) coupled with the brace and having a drum (see figure 7, for example, shows an unnumbered winch drum) around which a line 402A is to be wrapped, the winding device to operate to rotate the drum to retrieve or let out the line; a pulley assembly (see figure 6; 405A, 405B) to be coupled between two side rails of the ladder toward a top end (see figure 6, for example, wherein pulley 405A is mounted toward top end of ladder) of the ladder, the pulley assembly to include a pulley 405A over which the line 402A is to be disposed; and a ladder handle 10, 20 to be coupled with one or more rungs or side rails (10, 20 is mounted to side rails 110, 120 via 40, 50, 80; see figure 5B, for example) of the ladder, wherein, when coupled with the ladder, the ladder handle is to extend at an angle (figure 5B for example, shows 10, 20 at 90 degrees from main axis of ladder) from a main axis of the ladder.

With respect to claim 2, Elrod discloses the system of claim 1, wherein the winding device comprises an electric motor 410A to rotate the drum in a first direction to raise a load coupled with a working end of the line or a second direction to lower the load.


With respect to claim 4, Elrod discloses the system of claim 2, wherein the electric motor 410A is to operate in any one of a plurality of operational modes, wherein the plurality of operational modes are to rotate the drum with different speeds, directions, or torques (see col. 5, lines 3-11).

With respect to claim 13, Elrod discloses an apparatus comprising: a base 190 including: a plurality of sidewalls (in figure 7, for example, side walls of the unnumbered brackets that accommodate side rails 110, 120) to define first and second footing receptacles (in figure 7, for example, the space between the unnumbered brackets in which side rails 110, 120 are accommodated) to receive footings of a ladder 100; and a brace 190 disposed between the first and second footing receptacles; and a winding device (see figure 7, for example, wherein an unnumbered winch having a winch motor 410A is mounted on base 190) coupled with the brace and having a drum (see figure 7, for example, shows an unnumbered winch drum) to hold a line 402A.

With respect to claim 14, Elrod discloses the apparatus of claim 13, wherein the winding device comprises an electric motor 410A to rotate the drum in a first direction to raise a load coupled with a working end of the line or a second direction to lower the load.

With respect to claim 15, Elrod discloses the apparatus of claim 14, wherein the winding device includes an operational mode control to place the electrical motor in any one of a plurality of operational modes, wherein the plurality of operational modes are to rotate the drum with different directions, speeds, or torques (see col. 5, ll. 3-11).

With respect to claim 16, Elrod discloses the apparatus of claim 14, further comprising: a control panel 430 including a plurality of controls (figure 7, for example, shows multiple control buttons on controller 430) to control the electric motor 410A, wherein the plurality of controls includes a direction control, a speed control, and an engage control.

With respect to claim 17, Elrod discloses the apparatus of claim 14, further comprising: a remote control unit 437 disposed remotely from the electric motor 410A, the remote control unit to include a user interface to receive user input and communication interface circuitry to wirelessly transmit control signals based on the user input; and a local control unit 420, 427 disposed locally to the electric motor, the local control unit to include communication interface circuitry to wirelessly receive the control signals and device control interface to control the electric motor based on the control signals.

With respect to claim 18, Elrod discloses a system comprising: a base 190 having: a plurality of sidewalls (in figure 7, for example, side walls of the unnumbered brackets that accommodate side rails 110, 120) to define first and second footing receptacles (in figure 7, for example, the space between the unnumbered brackets in which side rails 110, 120 are accommodated) to receive footings of a ladder 100; and a brace 190 4disposed between the first and second footing receptacles; an electric motor 410A coupled with a drum (see figure 7, for example, shows an unnumbered winch drum) to that receive a line 402A, the electric motor to cause the drum to rotate; a pulley assembly to be coupled between two side rails of the ladder toward a top end of the ladder, the pulley assembly to include a pulley 405A over which the line is to be disposed; and a ladder handle 10, 20 to be coupled with one or more rungs or side rails (10, 20 is mounted to side rails 110, 120 via 40, 50, 80; see figure 5B, for example) of the ladder, wherein, when coupled with the ladder, the ladder handle is to extend and an angle (figure 5B for example, shows 10, 20 at 90 degrees from main axis of ladder) from a main axis of the ladder.

With respect to claim 19, Elrod discloses the system of claim 18, further comprising: a winch or a line puller (figure 7, for example, shows an unnumbered winch or line puller that includes motor 410A) that includes the electric motor and the drum.

With respect to claim 20, Elrod discloses the apparatus of claim 18, further comprising: a remote control unit 437 disposed remotely from the electric motor, the remote control unit to include a user interface (figure 7 shows multiple buttons on wireless controller 437 to receive user input) to receive user input and communication interface circuitry to wirelessly transmit control signals based on the user input; and a local control unit 420, 427 disposed locally to the electric motor, the local control unit to include communication interface circuitry to wirelessly receive the control signals and device control interface to control the electric motor based on the control signals.



Allowable Subject Matter
Claims 3 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 3 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the ladder handle includes a plurality of controls to control the electric motor, wherein the plurality of controls includes an operational mode control and an activation control.

Claim 5 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including first and second attachment plates respectively coupled with first and second side rails of the ladder; first and second bearing assemblies coupled with respective attachment plates; a rotatable shaft coupled with and between the first and second bearing assemblies; and a pulley coupled with a middle of the shaft.

Claim 6 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a first rung receptacle to receive a first rung of the ladder; a second rung receptacle to receive a second rung of the ladder; one or more struts to couple with the first and second rung receptacles; a handle; and a pair of handle extensions to couple with the handle and the one or more struts.  Claims 7 and 8 are allowable by virtue of their dependence from claim 6. 

Claim 9 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a first socket assembly and a second socket assembly, wherein each of the first and second socket assemblies include a socket coupled with an attachment plate, wherein the attachment plate is to be coupled with a respective side rail of the ladder.  Claims 10-12 are allowed by virtue of their dependence from claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ojala, Hatch et al, Sears, Pate, McComb, Lenz, Davies et al, Wolff, Coleman et al and Watt disclose various ladders with hoist and lifting mechanisms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/